The State, in its motion for a rehearing, insists that we erred in our original opinion by holding that the search of appellant's home was illegal and the evidence discovered as a result thereof was inadmissible.
The State's contention seems to be that appellant consented to the search of his premises, because when the officers informed him that they had a search warrant and wanted to look around, he told them to "go ahead." It is further contended by the State that at the time of said search, no law was in effect authorizing the issuance of a search warrant to search for possession of intoxicating liquors illegally possessed, and since appellant was presumed to know this, he thereby consented to the search.
An examination of the law discloses that the Legislature by a special Act which took effect on March 6, 1937, made provision for the issuance of search warrants to search for the unlawful possession of intoxicating liquors. This act was subsequently repealed, but was re-enacted as Section 20 of Article 666, Penal Code, effective September 1, 1937; 45th Leg., p. 1053, Chap. 448, Sec. 25. See also Wilcoxson v. State,116 S.W.2d 734.
The search of appellant's premises took place on the 19th day of May, 1937, some two months after the first passage of the law above referred to. Consequently there is no merit to the State's contention.
The motion for a rehearing will be overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.